El Juez Asociado Se. Hebnandez,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho y de derecho de la sentencia apelada.
Vistas las disposiciones legales que en ella se citan.
Fallamos: que debemos confirmar y confirmamos en todas sus partes la sentencia que en 22 de Julio de 1902 dictó el Tribunal de Distrito de Ponce, con las costas del recurso á cargo de la parte apelante; y devuélvanse los autos á dicho Tribunal con la certificación correspondiente.
Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados Figueras, Sulzbacher y MacLeary.